EXHIBIT 99.1 SUBSCRIPTION AGREEMENT FOR AWARENESS FOR TEENS, INC. Please mail this Subscription Agreement, with your check, to the address shown below. I/We acknowledge receipt of the Prospectus of AWARENESS FOR TEENS, INC. (the "Company") and I/we have reviewed the Prospectus of the Company as filed with the Securities and Exchange Commission.After a review, I/We hereby subscribe for Shares of the Company's Common Stock ($0.001 par value) as follows: Number of Shares at $ 0.10 per Share. $ Check payable to AWARENESS FOR TEENS, INC. Shares are to be registered to (mark one): Individual Tenants-in-Common Joint Tenants with Right of Survivorship As Tenants in the Entireties As Custodian/Minor Under the Uniform Gifts to Minors Act Corporation Trust Please provide complete name(s) and address(es) of all parties: Name Address City, State, Zip Telephone with Area Code Social Security Number/EIN Name Address City, State, Zip Telephone with Area Code Social Security Number/EIN Signature of primary investor 1 Remit this form with your check to: AWARENESS FOR TEENS, INC. 3416 Rollsreach Drive San Diego, CA2111 An accepted copy of this form will be returned to you within five days of receipt.If the Company should decline to accept the subscription, it will be returned with your check within five days of receipt.By executing this Subscription Agreement, you acknowledge that you have had the opportunity to read the Prospectus. Accepted by: Maureen Cottrell Date: , 2010 2
